Citation Nr: 1130762	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  08-02 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran had active service from May 1981 to August 1981, from December 1987 to November 1991, and from January 1993 to May 2000. This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board notes that, following a July 2009 Board remand, the issue of entitlement to service connection for hypertension was granted by the RO in July 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16(b) (2010).  Total disability ratings for compensation purposes may be assigned when the schedular rating for service-connected disabilities is less than 100 percent and when it is found that those disabilities are sufficient to produce unemployability without regard to advancing age.  See 38 C.F.R. § 4.16(a) (2010).

Therefore, the issue is whether his service-connected disabilities have precluded him from engaging in substantially gainful employment during either disability period (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

At present, the Veteran is service connected for a mood disorder due to a general medical condition (Gulf War syndrome) with a 70 percent disability evaluation, from April 8, 2009; sleep apnea at 50 percent, from March 30, 2004; ureterolithasis at 30 percent, from March 30, 2004; undiagnosed illness at 40 percent, from May 5, 2000 to March 29, 2004, and at 20 percent from March 30, 2004; gastroesophageal reflux disease with hiatal hernia and a history of esophagitis, at 10 percent from May 5, 2000; folliculitis, rated as non-compensable from February 15, 2007, and at 10 percent from August 26, 2009; and for allergic rhinitis, from September 18, 2007; the combined disability rating was 80 percent when the Veteran filed his TDIU claim, increasing to 90 percent on April 8, 2009, and to 100 percent from August 26, 2009.  Thus, the Veteran has met the schedular criteria, per 38 C.F.R. § 4.16(a), for entitlement to a TDIU.  

For the Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  

The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

By history, the Veteran was most recently employed as a medical equipment electronic technician, though he retired in September 2006 due to sleep apnea and chronic back pain.  See VA examination report, May 2007.

While a VA general medical examination was provided in conjunction with the Veteran's TDIU claim in May 2007, the Board notes that the Veteran's combined disability rating has increased since that time.  Most significantly, the Veteran is now service connected for a mood disorder with an evaluation of 70 percent.  The examiner provided an opinion that, in his current physical state, the Veteran us not able to function in his prior occupational environment due to sleep apnea and a lower back condition, but could function in a different occupational environment, so long as certain physical limitations were met.  However, the Veteran's psychiatric disorder was not addressed at that time.

The Board notes that subsequent examinations have addressed the severity of other disabilities now service connected.  Most significantly, in June 2008, a psychological evaluation noted that the Veteran may suffer from mild cognitive impairment, was observed to be irritable with diminished frustration tolerance and some impulsivity in problem-solving tasks.  However, an opinion as to any impact upon the Veteran's employability was not provided.

A VA psychiatric examination, conducted in January 2010, noted that the Veteran experienced total occupational and social impairment due to the signs and symptoms of his service-connected mental disorder, however a retroactive opinion (going back to the date that the Veteran's claim for TDIU was received), was not provided.

The Board notes that VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A(a) (2010).  Because the Veteran is unemployed and his service-connected disabilities satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a), and because the Veteran's disability ratings have increased since the most recent VA TDIU examination in May 2007, the Board finds that the case should be referred for an additional VA examination so as to provide an opinion as to whether it is at least as likely as not that his service-connected disabilities alone render him unable to secure or follow a substantially gainful occupation, to include a retroactive opinion to encompass the entire appellate period, from February 7, 2007, in light of additional disabilities which are now service connected.  Although the Veteran's combined disability evaluations total 100 percent from August 26, 2009, the VA examiner must also provide an opinion for this period, as the holding in Buie may be relevant to the Veteran's claim.  See Buie v. Shinseki, 24 Vet. App. 242 (2010) (holding that the order in which disabilities are service connected is not relevant to VA's determination of a claimant's eligibility for special monthly compensation under section 1114(s)).

Thus, the Board has no discretion and must remand.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Under the circumstances, the Board finds that VA is required to obtain an additional VA opinion, based on the evidence of record, so as to determine whether  the Veteran is unemployable due solely to his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:


1.  The RO schedule the Veteran for a VA examination to determine whether the Veteran's service-connected disabilities have prevented the Veteran from engaging in all forms of substantially gainful employment consistent with his education and occupational experience during the entire appellate period.  The claims folder must be made available to the examiner for review and the report must indicate whether such review was accomplished.  The examiner is requested to render an opinion on the following:

For the entire appellate period (February 15, 2007 to the present), without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service-connected disabilities have precluded him from engaging in substantially gainful employment.

2.  After completing any additional necessary development, the RO should readjudicate the issue on appeal.  If the disposition remains unfavorable, the RO should furnish the Veteran and his representative a SSOC and afford the applicable opportunity to respond.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


